Citation Nr: 0336300	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  01-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
and ulnar abutment of the left wrist.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel





VACATUR

On January 28, 2003, the Board of Veterans' Appeals (Board) 
entered a decision in this appeal granting service connection 
for residuals of an injury of the right elbow and forearm 
(other than carpal tunnel syndrome) and denying service 
connection for carpal tunnel syndrome and ulnar abutment of 
the left wrist.  In May 2003, the veteran submitted a Motion 
for Reconsideration of the Board decision entered the 
previous January and requested reconsideration of the denial 
of service connection for carpal tunnel syndrome and ulnar 
abutment of the left wrist.  In support of her motion, she 
submitted evidence pertinent to her claim, including records 
of the service department indicating that she was medically 
unfit for continued service in the United States Army 
Reserve.  The Board has construed her motion as a motion to 
vacate the Board decision of January 28, 2003.  

In order to ensure due process of law and provide the veteran 
with a decision that takes full account of the evidence in 
her case, the Board will vacate, pursuant to 38 C.F.R. § 
20.904 (2003), that part of the January 28, 2003, decision 
that denied service connection for carpal tunnel syndrome and 
ulnar abutment of the left wrist.  This issue will be 
addressed in a separate decision under the same docket 
number.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).  


